               Case 7:18-cv-09353-KMK-LMS Document 37 Filed 01/30/20 Page 1 of 1



                                                   LAMB&
                                                   BARNOSKY, U
                                                                           MCMQ
                                                                            p.  ENDORSED
                                                    ATTORNEYS AT LAW



534 BROADHOLLOW RoAD, SUITE 210                                                            MATTHEW J. MEHNERT
POBoX   9034                                                                                           PARTNER
MELVILI.£, NY 11747-9034
(631) 694.2300   • FAX: (631) 694.2309                                                     DIRECT DIAL: (631) 414.5856
                                                                                            DIRECT FAX: (631) 454.3867
SERVICE BY FAX, EMAIL OR C>'™ER FORMS OF                                                     MJM@LAMBBARNOSKY.COM
ELECTRONIC COMMUNICATION NOT ACCEPTED            January 30, 2020

      VIAECF
      Hon. Kenneth M. Karas, U.S.D.J.
      United States District Court
      Southern District of New York
      300 Quarropas Street
      White Plains, New York 10601

                           Re:      McNeil v. Vradenburgh, et al.
                                    Docket No.: 18-CV..~}353 (KMK)

      Dear Judge Karas:

              We are counsel to the defendants. We write with the consent of plaintiff's counsel for the
      purpose of requesting a modification to the briefing schedule set forth in the Court' s January 8,
      2020 scheduling order. Presently, the defendants ' motion for summary judgment is to be filed on
      February 8, 2020, plaintiff's opposition on March 8, 2020 and defendants' reply on March 29,
      2020. Each of these deadlines fall on a weekend. In addition, the parties anticipate, based upon
      their respective schedules, that additional time will be necessary to prepare and submit their
      respective motion papers. For this reason, we write to request the following revised briefing
      scheduled: defendants' motion to be filed no later than February 28, 2020, plaintiff's opposition
      to be filed no later than April 3, 2020 and defendants' reply to be filed no later than April 24,
      2020.

             This is the first request for an extension of the briefing schedule. The Court's
      consideration of this request and continuing atter1ti9n to this matter is greatly appreciated.




      cc:        James E. Monroe, Esq.
                                                            Deie115<-   /H&tiu~:   3/ z/20
                                                            P/cn-1-(f' f(r~~: '-I )i /1.1>
                                                            ho~..._ I'(J>, .. L/) 2-~ Iti .

                                                                                   orJ (), .rJ -
                                                                                    fl(/            I/30 / ld
